  Case: 4:20-cv-01169-NAB Doc. #: 15 Filed: 02/02/21 Page: 1 of 1 PageID #: 56


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 ELIZABETH WALSH,                               )
                                                )
               Plaintiff,                       )
                                                )
        v.                                      )
                                                           Case No. 4:20-CV-1169-NAB
                                                )
 FARMERS INSURANCE COMPANY,                     )
 INC.,                                          )
                                                )
               Defendant.                       )


                                  ORDER OF DISMISSAL

       Upon the filing of Plaintiff’s Notice of Dismissal (Doc. 14) on February 1, 2021,

       IT IS HEREBY ORDERED that pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), Plaintiff’s claims against Defendant Farmers Insurance Company, Inc. are

DISMISSED without prejudice.


Dated this 2nd day of February, 2021.




                                                NANNETTE A. BAKER
                                                UNITED STATES MAGISTRATE JUDGE
